 44 . DECISIONSOF NATIONALLABOR RELATIONS BOARD-effect transferring to another group of employeeswork to which theILA hadan exclusive contract right.22ra Cf.Local No. 48, Sheet Metal Workers International Association,AFL-CIO, et al.,supra,where the Board held that a corporation could not evade a contract work assign-ment by transferring the work to'a partnership which had the same ownership.While the ILA also may have had an exclusive contract right to the"tailgate" workunder the contract,and may have waived such right by agreeing with the Teamsters to"concurrent jurisdiction"over such work and by actually permitting Teamster employeesof the truckers to do 25 percent of such work,such a waiver could not affect its exclusivecontract right to the disputed"forklift"work, any encroachment upon which it alwaysresisted,and which therefore was not waivedSeeNational Association of BroadcastEngineers,etc(National Broadcasting Company, Inc),'105 NLRB 355,363-365, wherethe Board held that,although the striking union waived whatever contractual rights itmay have had to part of a contract work assignment,it retained its unwaived contractright to the remainder of the contract work assignment which was in dispute.Allen-Bradley CompanyandTool and Die Makers, Lodge No. 78,International Association of Machinists,AFL-CIO.Case No.13-CA-3308.April 6, 1960DECISION AND ORDERUpon charges duly filed by Tool and Die Makers, Lodge No. 78,International Association of Machinists, AFL-CIO (herein called theUnion), the General Counsel of the National Labor Relations Board,by the Regional Director for the Thirteenth Region, issued a com-plaint dated August 27, 1959, against Allen-Bradley Company(herein called the Respondent), alleging that the Respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8(a) (1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge,complaint, and notice of hearing before a Trial Examiner were dulyserved upon the Respondent and the Charging Party.With respect to the unfair labor practices, the complaint alleges,in substance, that the Union was and is the exclusive representativeof all toolroom employees of the Employer in an appropriate unit,and that on May 21 and June 18, 1959, and at all times thereafter,Respondent unlawfully refused to bargain collectively with the Union.Respondent's answer, filed September 23, 1959, admits certainjurisdictional and factual allegations of the complaint, but denies thecommissionof unfair labor practices.On December 14, 1959, all parties to this proceeding entered into astipulation of facts, and on the same date jointly moved to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and decision and order.The motion states that the partieshave waived their rights to a hearing before a Trial Examiner, and tothe issuanceof an Intermediate Report.The motion provides further127 NLRB No. 8. ALLEN-BRADLEY COMPANY45that the charge, complaint, answer, and stipulation of facts constitutethe entire record in the case.On December 31, 1959, the Board granted the parties' motion totransfer the case to the Board.Briefs were thereafter filed by theGeneral Counsel and the Respondent.Upon the basis of the parties'stipulation of facts, the briefs, and the entire record in the case, theBoard makes the following :1FINDINGS OF FACTI.TIIE BUSINESS OF THE RESPONDENTThe Respondent, a Wisconsin corporation, is engaged in the manu-facture and sale of electrical equipment at its Milwaukee, Wisconsin,plant.During the calendar year 1958, a representative period, Re-spondent sold and shipped electrical equipment valued in excess of$1,000,000 directly to points outside the State of Wisconsin.Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTool and Die Makers, Lodge No. 78, International Association ofMachinists, AFL-CIO, is a labor organization as defined in Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts as stipulated show that the Union was certified as bargain-ing agent for toolroom employees of the Respondent in June 1954.1Thereafter, a collective-bargaining agreement was negotiated betweenthe parties, expiring September 1, 1956.No new contract has beennegotiated since that time, but the Respondent has continued to recog-nize the Union as bargaining representative in the appropriate unit.On May 21, 1959, the parties held a collective-bargaining session atwhich time Respondent submitted to the Union the following proposedclauses:Neither the Company nor the Union or its members will inter-fere with, restrain or coerce by discipline, discharge, fine or other-wise any employee in the exercise of his rights guaranteed bySection 7 of the Labor-Management Relations Act, including theright to refrain from any or all of the specified activities.orNeither the Company nor the Union or its members will inter-fere with, restrain or coerce by discipline, discharge, fine or other-1 The parties'request for oral argument is denied,as the record, including the stipula-tion of facts and the briefs,adequately presents the issues and the positions of the parties.2 The complaint alleges, and Respondent admits, that the appropriate unit consists ofall employees in the toolroom department WT of the Respondent'sMilwaukee,Wisconsin,plant, excluding all other employees,guards, and supervisors as defined in the Act. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise any employee in the exercise of his right to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of his own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or his right to refrain from anyor all such activities.'Respondent stated it was open to discussion regarding the "language"of the proposed clauses, but insisted that the Union agree to the"principle" set forth therein.The Union took the position that thematter contained in the clauses related to the internal affairs of theUnion, and was not a proper subject for collective bargaining.Further bargaining sessions were held on June 18 and August 18,1959.At both sessions, Respondent reiterated its position that "a col-lective bargaining agreement could not be consummated without theUnion agreeing to the principle set forth in these clauses."No bar-gaining has taken place since August 18.InN.L.R.B. v. Wooster Division of Borg Warner Corporation, etal.,4the Supreme Court held that a party committed an unlawfulrefusal to bargain by insisting, as a condition precedent to signing anagreement, that the other party incorporate in the agreement pro-posals which are not "mandatory" subjects for bargaining underSection 8(d) of the Act.One of the proposals advanced by the re-spondent inBorg-Warnerwas a "ballot" clause, by which employeeswould be polled before their representative could call a strike or refusea last offer of the company. The Supreme Court noted that the com-pany's proposal would weaken the independence of the employees'chosen representative, thereby "substantially modifying the collectivebargaining system provided for in the statute."The Court foundthat the "ballot" clause dealt only with "relations between the em-ployees and their unions," and was not, therefore, a mandatory sub-ject for collective bargaining.5In the present case, the General Counsel alleges that Respondent'sproposals likewise fall outside the area of mandatory bargaining, asthey include matters solely of concern to the Union in the manage-ment of its internal affairs.We agree.For example, by insistingthat the Union agree not to restrain or coerce employees in theirSection7rights"by discipline, discharge, fine or otherwise,"(empha-sis supplied), Respondent has, by the breadth of this clause, encom-passed in its proposals, and sought to bargain about, virtually every8 The stipulation of facts indicates that, following a 3-week strike by the Union againstthe Respondent in September 1956, over the terms of a new contract, the Union hadimposed $100 fines on 15 members who had crossed the picket line.4 356 U.S. 342.5 Id.at p. 350. ALLEN-BRADLEY COMPANY47form of internal union discipline, including disciplinary powers ex-pressly reserved to unions by the proviso to Section 8(b) (1) (A) ofthe Act.'As stated by the Board in anothercase,"by including this,proviso Congress unmistakably intended to, and did, remove theapplication of a union's membership rules to its members from theproscriptions of Section 8(b) (1) (A), irrespective of any ulteriorreasons motivating the union's application of such rules or the directeffect thereof on particular employees." "By thus intruding on rights,guaranteed to unions by the Act, Respondent's proposed clauses clearlyfell outside the scope of mandatory bargaining.Accordingly, wefind that Respondent violated Section 8(a) (5) by insisting at negoti-ations that the Union agree to such proposals."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of the Respondent set forth in section III, above,occurring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the pol-icies of the Act.Having found that the Respondent refused to bargain collectivelywith the Union as the exclusive representative of employees in theappropriate unit, we shall order that the Respondent bargain collec-tively with the Union, upon request, as the statutory representativeof the employees in that unit, and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.Tool and Die Makers, Lodge No. 78, International AssociationofMachinists, AFL-CIO, is a labor organization as defined in Sec-tion 2 (5) of the Act.O Theprovisostates : "That this paragraph shall not impair the right of a labororganization to prescribe its own rules with respect to the acquisition or retention ofmembership therein."''American Newspaper PublishersAssn., 86 NLRB951, 957.8N.LRB. v. WoosterDivisionof Borg WarnerCorporation,et at,supra.See alsoBethlehem Steel Company,Shipbuilding Division,et al,89 NLRB 341, set aside on othergrounds 191 F. 2d 340(C.A., D C).We do not think it material that, inBorg Warner,supra,the respondent insisted that its proposals actually be incorporated into the con-tract, whereas in the present case Respondent merely insisted that "a collective bargainingagreementcould not be consummated without the Union agreeing to the principle set forthin these clauses." 48DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All employees in the toolroom department WT of the Respond-ent'sMilwaukee,Wisconsin, plant, excluding all other employees,guards, and supervisors " as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.The above-named labor organization was on May 21, 1959, andhas been at all times thereafter the exclusive representative of allthe employees in the above-described unit for the purposes of collec-tive bargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the above-named labororganization, as the exclusive representative of all the employees inthe unit described above, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.5.By the aforesaid conduct, Respondent has interfered with, re-strained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor, practices'affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Allen-Bradley Company,Milwaukee, Wisconsin, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Tool and ^ Die Makers,Lodge No. 78, International Association of Machinists, AFL-CIO,as the exclusive bargaining representative of employees in the appro-priate unit.The appropriate bargaining unit is :All employees in the toolroom department WT, of the Respondent'sMilwaukee, Wisconsin, plant, excluding all other employees, guards,and supervisors as defined in the Act.(b) In any like or related manner, interfering with, restraining,or coercing employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : ALLEN-BRADLEY COMPANY49(a)Upon request, bargain collectively with Tool and Die Makers,Lodge No. 78, International Association of Machinists, AFL-CIO,as the exclusive representative of the employees in the appropriateunit, as found above, and, if an understanding is reached,' embody suchunderstanding in a signed agreement.(b)Post at its Milwaukee, Wisconsin, plant, copies of the noticeattached hereto marked "Appendix." 9Copies of such notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, inconspicuous places including all places where notices to employeesare customarily posted, and maintained by it for at least 60 consecu-tive days thereafter.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.MEMBERSBEAN andJENKINStook no part in the consideration ofthe above Decision and Order.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Tool and DieMakers, Lodge No. 78, International Association of Machinists,AFL-CIO, as the exclusive bargaining representative of theemployees in the appropriate unit.The appropriate bargaining unit is:All employees in the toolroom department WT of the Re-spondent's Milwaukee, Wisconsin, plant, excluding all otheremployees, guards, and supervisors as defined in the Act.WE WILL, upon request, bargain collectively with the afore-said labor organization as the exclusive representative of theemployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.560940-61-vol. 1273 50DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT,in any likeor related manner,interfere with,restrain,or coerce employeesin the exercise of the rights guar-anteedby Section 7 of the Act.ALLEN-BRADLEY COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Chauffeurs,Teamsters&Helpers Local Union No. 795, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,and its Agents,S.E. Smith andClarenceW. (Bud)SmithandGrant-Billingsley Fruit Com-pany, Inc.Chauffeurs,Teamsters&Helpers Local Union No. 795, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,and its Agents, S. E. Smith andClarenceW. (Bud)SmithandGrant-Billingsley Fruit Com-pany,Inc.Cases Nos. 17-CB-222 and 17-CC-86. April 6, 1960DECISION AND ORDEROn October 23, 1959, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that theycease anddesist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Boardhas consideredthe Interme-diate Report, the exceptions and briefs, and the entire record in thesecases, andhereby adopts the findings,' conclusions,and recommenda-tions of the Trial Examiner, except as modified herein.21The complaint alleged and the answer admitted that Grant-Billingsley,in the operationof its wholesale fruit and vegetable business,purchased annually from points and placesoutside the State of Kansas merchandise valued at in excess of $50,000.In agreementwith the Trial Examiner,we find that Grant-Billingsley is an employer engaged in127 NLRB No. 12.